Citation Nr: 1542728	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to August 15, 2011 for the grant of a 100 percent evaluation for major depressive disorder (MDD) and special monthly compensation under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from July 1981 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  On August 15, 2011, the Veteran filed a claim of entitlement to an increased disability rating for MDD. 

2.  The Veteran did not experience symptoms warranting a 100 percent rating for MDD prior to August 15, 2011.

3.  The earliest date for the establishment of a total rating for MDD with special monthly compensation for additional service-connected disabilities rated as at least 60 percent is August 15, 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 15, 2011 for the grant of a 100 percent evaluation for MDD and special monthly compensation under 38 U.S.C.A. § 1114(s) are not met.  38 U.S.C.A. § 1114, 5110 (West 2014); 38 C.F.R. §§3.350, 3.400 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional letter dated in November 2011 complied with VA's duty to notify the Veteran with regard to the earlier effective date issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and effective date.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), as well as, VA and private treatment records.  The Veteran has not indicated that other evidence pertinent to his claim should be sought.  See 38 C.F.R. § 3.159(c); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, pertinent a VA examination with respect to the claim on appeal was obtained in December 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

II.  Analysis

The Veteran maintains that he is entitled to an effective date prior to August 15, 2011, for the assignment of 100 percent disability ratings for his service-connected MDD, as well as special monthly compensation for additional service-connected disabilities rated as at least 60 percent under 38 U.S.C.A. § 1114(s).

A review of the evidence shows that the Veteran was granted service connection for MDD in a September 2010 rating decision; a 30 percent evaluation was assigned effective May 13, 2010.  

On August 15, 2011, the Veteran filed claims of entitlement to increased disability ratings for his service-connected disabilities including MDD, as well as a claim of entitlement to a TDIU.  He was afforded a VA examination in December 2011 as to the service-connected MDD.  In a February 2012 rating decision, the RO granted a 100 percent disability rating for the service-connected MDD, effective August 15, 2011.  The rating decision also granted entitlement to a special monthly compensation for additional service-connected disabilities rated as at least 60 percent under 38 U.S.C.A. § 1114(s), effective August 15, 2011.  The Veteran disagreed with the assigned effective date and perfected his appeal by filing a timely VA Form 9 in January 2014.

The Board recognizes that the August 15, 2011 claim was received within one year of the September 2010 rating decision, which granted service connected for MDD and assigned a 30 percent disability rating.  To this end, the Board has considered whether the August 2011 statement constituted a valid NOD as to the rating decision, but finds that it does not.  The relevant regulations define an NOD as "[a] written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the [AOJ] and a desire to contest the result."  38 C.F.R. § 20.201 (2014); see Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed.Cir.2002).  The NOD must be expressed "in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review" and "the specific determinations with which the claimant disagrees must be identified."  38 C.F.R. § 20.201.  Notably, the Veteran's August 2011 claim contains no reference to the September 2010 rating action, nor expresses a desire for appellate review.  As such, the Board cannot conclude that it constitutes a valid NOD.

The Board is also cognizant of the fact that under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2014); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (providing that, as to new and material evidence received within appeal period, the "effective date will be as though the former decision had not been rendered").

Here, the Board finds that the Veteran's statement, received by the RO within one year of the September 2010 rating decision cannot be considered new and material evidence under the definition set forth in 38 C.F.R. § 3.156(a).  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005) (concluding that the terms "new" and "material" have the same meaning throughout the entire section).  Critically, the Veteran's statement provides essentially the same information as that which was already of record; namely, that he is unemployed.  Indeed, the Veteran previously indicated that he has not maintained employment for years.  See, e.g., the VA examination report dated August 2010.  Accordingly, because the Veteran's statement received in August 2011 reiterated evidence already of record, that filing fails to meet the definition for new and material evidence set forth in 38 C.F.R. § 3.156.  See 38 C.F.R. § 3.156(a) (defining new evidence as "existing evidence not previously submitted to agency decisionmakers" and stating that new and material evidence can be neither cumulative nor redundant of the evidence previously of record).  Moreover, the Veteran has not contended, nor does the evidence show that he submitted an increased rating claim prior to August 15, 2011.

Accordingly, because the evidence of record reflects that the Veteran neither filed an NOD as to the RO's September 2010 decision nor submitted new and material evidence within a year of that decision, the September 2010 decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  It is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7104; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the September 2010 rating decision is neither alleged nor raised by the record.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2014); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

Here, the date of receipt of the Veteran's increased rating claim is August 15, 2011.  38 C.F.R. § 3.51(b)(1).  As such, the Veteran is only entitled to an effective date prior to August 15, 2011, for the assignment of a 100 percent rating if it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to August 15, 2011.

In this regard, the Board notes that the claims file fails to contain any VA or private treatment records dated between August 15, 2010 and August 15, 2011, which show an increase in the Veteran's MDD such as to warrant an increased evaluation under Diagnostic Code 9434.  Specifically, VA treatment records dated in August 2010 documented the Veteran's calm, friendly, cooperative, alert, oriented, coherent, and relaxed demeanor.  The Veteran reported that he was feeling better and recently began college.  See the VA treatment records dated August 2010.  A VA treatment record dated in September 2010 documented the Veteran's good spirits and good mood.  He reported that he recently struck a desk with his fist when frustrated, but he later apologized.  He demonstrated adequate grooming.  His though process was coherent, goal directed, and relevant.  His judgment was good and he was cognitively alert.  A GAF of 60 was assigned.  See the VA treatment records dated September 2010.  VA treatment records dated in October 2010 indicated that the Veteran continued to be calm, friendly, cooperative, alert, oriented, relaxed, and coherent.  In November 2010, it was noted that the Veteran experienced difficulty falling asleep; however, he remained compliant with addiction therapy.  A VA psychiatry note dated in December 2010 noted that the Veteran was in good spirits.  His grooming and hygiene were adequate; his speech was spontaneous, coherent, and fluent; his mood was anxious; and his affect was appropriate and congruent.  The Veteran's thought process was coherent and goal-directed.  He was awake and alert.  The Veteran's judgment was good.  A GAF of 60 was continued.  See the VA treatment records dated December 2010.  VA treatment records dated in February 2011 noted the Veteran's report that he is "going crazy" because he is not sleeping well.  However, the examiner noted that the Veteran's grooming and hygiene remained adequate.  His affect remained appropriate and coherent.  His speech, thought process, and judgment remained intact.  The GAF of 60 was continued.  See the VA treatment records dated February 2011.  VA treatment records dated in June 2011 indicated that the Veteran was calm, friendly, cooperative, alert, oriented, relaxed, coherent, and polite.  He denied suicidal or homicidal ideation.  He did report he felt that his emotional health was worsening.  In July 2011, the Veteran was coherent, alert, and "in full contact with reality."  He reported emotional instability with anxiety, mood changes, and problems falling asleep.  He denied suicidal or homicidal ideation.  He continued to maintain abstinence.

Crucially, although the VA treatment records documented some worsening psychological symptomatology, the evidence did not support a 100 percent evaluation until the December 2011 VA examination.  Critically, at the December 2011 VA examination, the examiner determined that the Veteran's MDD was demonstrative of total occupational and social impairment.  Therefore, based upon the findings of the December 2011 VA examiner, the RO awarded a 100 percent evaluation for MDD pursuant to the pertinent rating criteria.  See 38 C.F.R. §§ 4.13, 4.130, Diagnostic Code 9434.

Accordingly, it cannot be said that it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to August 15, 2011, such that effective date earlier than the date of the Veteran's claim may be assigned.  38 U.S.C.A. § 5110(b)(2).

To the extent that the Veteran is arguing that his service-connected MDD was always more disabling than initially rated, the United States Court of Appeals for the Federal Circuit has stated:  "It is clear from the plain language of 38 U.S.C. § 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston, 605 F. 3d. at 983.  Based upon the evidence in this case, the exact onset of the current level of disability of the MDD cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for a 100 percent rating for MDD is August 15, 2011, the date of his increased rating claim.

Thus, based on a review of the evidence, there is simply no basis upon which to assign an effective date for the assignment of the 100 percent disability rating for the Veteran's MDD earlier than the date of his August 15, 2011 claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400; see Gaston, supra.  Accordingly, an earlier effective date for the award of the special monthly compensation for additional service-connected disabilities rated at least 60 percent under 38 U.S.C.A. § 1114(s) must also be denied, as the grant of special monthly compensation is contingent on the grant of the 100 percent evaluation for MDD.


ORDER

Entitlement to an effective date prior to August 15, 2011 for the grant of a 100 percent evaluation for MDD and special monthly compensation under 38 U.S.C.A. § 1114(s) is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


